DILLON, Circuit Judge.
Section 2521 of the Code of Iowa enacts: “No action shall be brought upon any judgment against a defendant therein, rendered in any court of record of this state, within fifteen years after tlie rendition thereof, without leave of the court, for good cause shown, and on notice to tile adverse party, except in cases when the record of such judgment is, or shall be, lost or destroyed.”
The eleventh section of the judiciary act provides that “The circuit court shall have original cognizance concurrent with the courts of the several states, of all suits of a civil nature at common law * * * between a citizen of the state where the suit is brought, and a citizen of another state.”
The case made in the petition falls within the jurisdiction of this court as thus prescribed, and this jurisdiction cannot be in any manner limited or affected by state legislation. But in cases at common law properly cognizable in this court, the laws of the several states, where applicable, form rules of decision here, as, for example, the limitation laws of the states are as available to a defendant in this court as in the state court where there is no act of congress to the contrary. It is our opinion that the section of the Code (2521) above mentioned is and must be limited to suits in the state courts of the character therein contemplated. A person who has the right under the constitution and laws of the United States to bring his action in this court cannot be compelled first to ob-lain the leave of a state court. In principle this case is settled by several adjudications of the supreme court of the United States. Railway Co. v. Whitton’s Adm’r, 13 Wall. [80 U. S.] 270, 285; Suydam v. Broadnax, 14 Pet. [39 U. S.] 67; Union Bank, etc., v. Jolly’s Adm’rs, 18 How. [59 U. S.] 506; Payne v. Hook. 7 Wall. [74 U. S.] 425. Demurrer overruled.